DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on January 15, 2020.  As directed by the amendment: no claims have been amended, claims 1-20 have been canceled, and new claims 21-40 have been added.  Thus, claims 21-40 are presently pending in the application.
Election/Restrictions
Applicant’s election without traverse of Group I: claims 21-39 in the reply filed on June 24, 2022 is acknowledged.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a tension regulation device” in claims 26, 27, 37, and 38. It is noted that claims 28, 29, and 39 are not being treated as invoking 112(f) because sufficient structure is introduced.
“a first articulation element” in claims 33 and 34.
“a second articulation element” in claim 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation "can be" in line 3 and “can” in line 12.  Since the term can/can be could be interpreted as is optionally, it is not sufficiently clear whether the limitations following the phrase are required.
Claim 33 recites the limitation “at least one second axis of rotation” in line 6.  However, since a second axis of rotation has already been introduced in claim 21, line 13, it is not clear whether the limitation is referring to this second axis of rotation or if another axis of rotation is being introduced.  It is suggested that the limitation be amended to read --the second axis of rotation—to clarify.
Claim 34 recites the limitation “a second axis of rotation” in line 3.  However, since a second axis of rotation has already been introduced in claim 21, line 13, and also in claim 33, line 6, it is not clear whether the limitation is referring to the second axis of rotation in claim 21, in claim 33, or if another axis of rotation is being introduced.  It is suggested that the limitation be amended to read –which defines a third axis of rotation and a fourth axis of rotation-- to clarify.
Claim 36 recites the limitation "can be" in line 3 and “can” in line 10.  Since the term can/can be could be interpreted as is optionally, it is not sufficiently clear whether the limitations following the phrase are required.
Claims 37-39 recite “The compensation device of claim 36/37”.  However, independent claim 36 is directed to “A system…comprising:…a compensation device…”.  Therefore, it is unclear whether the scope of the claim is directed to the entire system, or if applicant is attempting to claim only the compensation device, without the rest of the components of the system of claim 36.
Claims 22-32, and 35 are rejected based solely on their dependency to rejected claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 37-39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 37-39 are directed to “The compensation device of claim 36/37”.  However, independent claim 36, upon which claims 37-39 depend, is directed to “A system…comprising:…a garment…, a mobile frame…, and a compensation device…”.  Therefore, the dependent claims 37-39 fail to include all of the limitations of the claim upon which it depends, claim 36, since it does not appear to include the entire system including the garment and mobile frame, in addition to the compensation device.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 26, 29-32, and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergamasco et al. (WO 2014/125387).
As to claim 21, Bergamasco discloses a system for assisting an operator in exerting efforts, the system comprising: a garment 100 (shown in Fig. 10 being worn by an operator) that can be worn by the operator, which is to engage, when worn, the mutually mobile parts of a joint of the operator (see Fig. 10), and is equipped with a mobile frame 110 that defines at least one axis of rotation O (see Fig. 3), which is to assume a position corresponding to the joint of the operator; and a compensation device (shown in Fig. 3) carried by the garment and operable to compensate resistive moments acting on the joint during the effort exerted by the operator, the compensation device comprising: a first rotatable member (arm 120 rotates about the articulation point O, see Fig. 3) and a second rotatable member (pulley 144), which are connected together and are brought into relative motion about a first axis of rotation (O) as a result of movement of the joint of the operator, wherein the second rotatable member (144) can rotate about a second axis of rotation B; an elastic mechanism (160) having at least one elastic element 162, is arranged for acting on the second rotatable member (144) to impart on the first axis of rotation (O) a moment opposite to the resistive moments; wherein the first and second rotatable members (120, 144) and the elastic mechanism (160) are mutually prearranged in such a way that, in at least one pre-set position of the joint, the force exerted by the elastic mechanism (160) on the second rotatable member (144) is oriented in a direction incident with respect to the second axis of rotation (B) of the second rotatable member (144, this is true in the position where arm 120 is aligned with axis y; i.e., when θ1 = 0 in Fig. 3, see page 27, line 7 to page 28, line 21).  
As to claim 26, Bergamasco discloses a tension regulation device 112 connected and adapted to regulate tension in the elastic mechanism 160 (actuator 112 and adjustment screw 113 act to translate carriage 111 along the x direction; this will change balancing distance b1 and thus, vary the tension in the spring 162 (see Fig. 3, page 24, lines 10-23).  
As to claim 29, Bergamasco discloses that the tension regulation device further includes an interface mechanism for selectively adjusting the compensation device (control unit 114, shown in Fig. 1A, acts as an interface mechanism for receiving input data and operating the actuator 112 accordingly, page 24, lines 17-20).  
As to claim 30, Bergamasco discloses that the system is designed for a shoulder joint of the operator, wherein the at least one pre-set position corresponds to a position of the arm extending along the operator's side (see Fig. 10 showing a proximal arm 120 rotatably attached to the frame 110 at the shoulder joint).  
As to claim 31, Bergamasco discloses that the system is designed for a shoulder joint of the operator, wherein the first and second rotatable members 120, 144 define a motion-transmission ratio defined in that the elastic mechanism 160 determines on the first axis of rotation O a maximum moment in the position of the arm projected forwards at 90° (see Fig. 10 showing a proximal arm 120 rotatably attached to the frame 110 at the shoulder joint and see Fig. 1A, Fig. 3, when θ1=90°).  
As to claim 32, Bergamasco discloses that the first and second rotatable members 120, 144 have a transmission ratio that is variable as a function of an angle of rotation θ1 about the first axis of rotation O (page 24, line 24 – page 25, line 7).
As to claim 35, Bergamasco discloses that the system is designed for the hip joint of the operator, wherein the pre-set position corresponds to an upright position of the operator (see Fig. 10 showing a proximal arm 120 rotatably attached to the frame 110 at the hip joint). 
As to claim 36, Bergamasco discloses a system (Fig. 10) for assisting an operator in exerting efforts, the system comprising: a garment 100 that can be worn by the operator (shown in Fig. 10 being worn by an operator); a mobile frame 110 attached to the garment 100; and a compensation device (shown in Fig. 3) carried by the garment and operable to compensate resistive moments acting on the joint during the effort exerted by the operator, the compensation device comprising: a first rotatable member (arm 120 rotates about the articulation point O, see Fig. 3) and a second rotatable member (pulley 144), which are connected together and are brought into relative motion about a first axis of rotation (O) as a result of movement of the joint of the operator’s body, wherein the second rotatable member (144) can rotate about a second axis of rotation B; an elastic mechanism (160) having at least one elastic element 162, is arranged for acting on the second rotatable member (144) to impart on the first axis of rotation (O) a moment opposite to the resistive moments; wherein the first and second rotatable members (120, 144) and the elastic mechanism (160) are mutually prearranged in such a way that, in at least one pre-set position of the joint, the force exerted by the elastic mechanism (160) on the second rotatable member (144) is oriented in a direction incident with respect to the second axis of rotation (B) of the second rotatable member (144, this is true in the position where arm 120 is aligned with axis y; i.e., when θ1 = 0 in Fig. 3, see page 27, line 7 to page 28, line 21).  
As to claim 37, Bergamasco discloses a tension regulation device 112 connected and adapted to regulate tension in the elastic mechanism 160 (actuator 112 and adjustment screw 113 act to translate carriage 111 along the x direction; this will change balancing distance b1 and thus, vary the tension in the spring 162 (see Fig. 3, page 24, lines 10-23).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bergamasco et al. (WO 2014/125387).
As to claims 27 and 38, Bergamasco discloses that the tension regulation device 112 is arranged for pre-tensioning the elastic mechanism 160 at a plurality of tension settings and placing the pre-tension at one of the plurality of tension settings (control unit 114 selects and adjusts the tension in spring 162 by changing the position of carriage 111 via actuator 112, see page 24, lines 10-23), but lacks detailed description as to the limitation that the tension settings are discrete tension settings.  
However, providing discrete or incremental settings vs the tension being continuously variable is well-known in the art and requires only routine skill, such as having control unit 114 make incremental adjustments rather than continuously changing the position of the motor.  Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the system of Bergamasco so that the plurality of settings are discrete rather than continuous, since having the changes be made in small, incremental changes is known to have virtually the same effect as the changes being continuous.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bergamasco et al. (WO 2014/125387), in view of Sugar et al. (WO 2004/096905).
As to claims 28 and 39, Bergamasco discloses the claimed invention except that the tension regulation device includes a cam assembly for adjusting the elastic mechanism at a plurality of discrete tension settings.  However, Sugar discloses a tension regulation device (adjustable block 45, Fig. 6, changes the equilibrium position of the spring 16, paragraph [0043]) which alternatively can include a cam assembly (cam and lever system as an alternative to the adjustable block 45, paragraph [0044]) for adjusting an elastic mechanism at a plurality of tension settings (paragraphs [0043]-[0044]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the system of Bergamasco so that the tension regulation device includes a cam assembly, as taught by Sugar, since cam and lever arrangements are well-known in the art as suitable substitutions for other adjustment mechanisms, such adjustable blocks, that are equally capable of accomplishing the same result of adjusting the position/tension of an elastic mechanism/spring.
As to the limitation that the plurality of tension settings are discrete tension settings, providing discrete or incremental settings vs the tension being continuously variable is well-known in the art and requires only routine skill, such as having control unit 114 make incremental adjustments rather than continuously changing the position of the actuator at every minor change in the input data.  Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the system of Bergamasco so that the plurality of settings are discrete/incremental rather than continuous, since having the changes be made in small, incremental changes is known to have virtually the same effect as the changes being continuous and requires less work by the control unit.
Allowable Subject Matter
Claims 22-25, 33, and 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lurie et al. (US 6,425,393) discloses incrementally varying the tension in a spring via a cam having a plurality of steps.
Han et al. (US 2016/0368151) discloses a weight compensation mechanism having a plurality of rotatable members and an elastic mechanism.
Cheng (US 10,040,207) discloses an adjustable passive gravity compensation apparatus having an adjustable spring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785